Citation Nr: 0706157	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from March 1967 to August 
1970.  The appellant is the veteran's legal custodian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which determined that, as no new and 
material evidence had been received, the veteran's previously 
denied claim of entitlement to service connection for 
schizophrenia would not be reopened.  The veteran perfected a 
timely appeal on this claim in October 2002.

In a December 2002 rating decision, the RO determined that, 
as no new and material evidence had been received, the 
veteran's previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) would 
not be reopened.  The veteran disagreed with this decision in 
January 2003.

In a January 2004 decision, the Board reopened the previously 
denied claim of service connection for schizophrenia, based 
on a finding that new and material evidence had been 
received.  The Board then remanded this newly reopened claim 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.  The Board also 
remanded the veteran's request to reopen a previously denied 
claim for service connection for PTSD so that the RO could 
issue a statement of the case (SOC) on this issue to the 
veteran and his service representative.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Pursuant to the Board's January 
2004 remand, the RO issued an SOC to the veteran and his 
service representative in March 2006 on the request to reopen 
a previously denied claim for service connection for PTSD 
based on new and material evidence.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  Because the veteran has not perfected a 
timely appeal on his request to reopen a previously denied 
claim for service connection for PTSD, this issue is not 
currently in appellate status.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  See Grantham v. 
Brown, 1145 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The medical evidence shows that the veteran's schizophrenia 
was first diagnosed several years after service separation 
and is not linked to any incident of service.


CONCLUSION OF LAW

Service connection for schizophrenia is not warranted as 
schizophrenia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In June 2001, January 2005, and March 2006 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of a detailed September 2002 statement of the case (SOC) and 
October 2002 and December 2005 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore find that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the SOC and SSOCs contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2006).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Service Connection

The veteran seeks service connection for schizophrenia.  As 
noted above, the case was initially before the Board in 
January 2004 and the claim was reopened based on the 
submission of new and material evidence.  

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including 
schizophrenia, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A review of the veteran's service medical records indicates 
that he denied any history of nervous trouble at his pre-
induction physical examination in July 1966.  Clinical 
evaluation was completely normal.  The veteran's examination 
results were unchanged on subsequent physical examination in 
July 1968 and on his separation physical examination in July 
1970.

The veteran referred himself for in-service psychiatric 
evaluation in January 1970, prior to a summary court marital 
for an unauthorized absence of about 9 days.  The in-service 
examiner stated that the veteran "had made a very good 
adjustment to the military and he had never been in any 
difficulty" before 2 months earlier when he had faced 
serious marital difficulties.  The veteran had reacted to 
this situation by getting depressed, finding it very 
difficult to concentrate on his work, and his work 
performance deteriorated.  The veteran then went on 
unauthorized absences on 3 different occasions in the prior 3 
months.  Mental status examination of the veteran showed no 
apparent thought disorder, no evidence of hallucinations or 
delusions, an appropriate mood, intact memory and 
intellectual functioning, and no evidence indicating any 
difficulty telling right from wrong or that he would be 
unable to adhere to the right.  The in-service examiner 
stated that no psychiatric diagnosis was indicated because 
there was no medical reason to explain the veteran's behavior 
other than his own personal way of handling situational 
stress.  The diagnosis was adult situational adjustment 
reaction with depression and anxiety.

In March 1970, the veteran reported having a problem with 
"getting irritable very easily" and feeling "on edge."

On VA outpatient treatment in December 1974, the veteran 
complained of feeling nervous.  His history included 
moderately severe personality disorder.  He denied any 
depression, excessive nervousness, phobias, or obsessive 
behavior.  No symptoms of masked depression were noted.  The 
in-service diagnosis of adult situational adjustment reaction 
with depression and anxiety was noted.  Mental status 
examination of the veteran showed rational thinking, no undue 
anxiety, hostility, or depression, psychomotor activity that 
was within normal limits, an adequate affect, appropriate 
thought content, no delusions or hallucinations, average 
intelligence, and unimpaired intellectual functioning.  The 
diagnoses included adult situational adjustment reaction with 
depression and anxiety, by history, not found on present 
examination.  The VA examiner stated that no other emotional 
disease or disorder was present at this examination.

The veteran complained of anxiety secondary to an inability 
to maintain a job or develop lasting relationships with other 
people on VA outpatient examination in July 1975.  The 
diagnosis was chronic undifferentiated schizophrenia.

The veteran was hospitalized at a VA Medical Center in 
October 1975 complaining of increased nervousness and 
anxiety.  Physical examination was within normal limits.  
While hospitalized, the veteran complained of a lot of 
nervousness that was temporarily relieved by Valium.  The 
discharge diagnosis was depression.

In a December 1977 letter, R.A., M. Ed. (R.A. - initials used 
to protect privacy), stated that he had treated the veteran 
at "a couple of sessions."  R.A. stated that the veteran 
was suffering from anxiety and periods of depression that 
were "continuously agitated by the fact that he is unable to 
secure an adequate response from the military regarding his 
disability."  R.A. had diagnosed the veteran with an 
adjustment reaction and concluded that the veteran was 
suffering emotionally from some personality adjustments 
related to stress.

In a June 1978 statement, the veteran contended that his 
problems during service were a response to stress that he had 
encountered.  

In a July 1978 letter, R.A. stated that, although he did not 
know the veteran prior to his military service, it appeared 
that the veteran was susceptible to emotional problems which 
were aggravated during military service.  Combined with the 
veteran's "personal problems related to a dissolving 
marriage," R.A. concluded that this had "no doubt 
affected" the veteran's behavioral adjustment.

The veteran contended in an August 1978 statement that his 
service medical records contained information which related 
his emotional problems to active service.  And, in a December 
1978 statement, the veteran contended that he had experienced 
depression during active service.

The veteran was hospitalized at a VA Medical Center in 
January 1981 for complaints of "delayed stress syndrome" 
and alcoholism.  At a psychiatric triage evaluation conducted 
on admission, the veteran stated that he had been "tense" 
and under an increasing amount of pressure, preoccupied by 
thoughts of his Vietnam service, and difficulty functioning 
adequately in society.  Mental status examination of the 
veteran showed an appropriate affect, a mildly confused mood, 
an intact memory, circumstantial speech, occasional auditory 
hallucinations, no delusions, fair judgment and insight, 
lower than average intelligence, no current suicidal ideation 
but acute suicidal ideation in the past, and no current 
homicidal ideation.  The diagnoses included residual 
schizophrenia.

On VA psychiatric examination in December 1981, the veteran 
reported symptoms of depression, anxiety, nervousness, and 
apprehension that had lasted for 10 years.  He had been very 
severely depressed during active service.  The veteran 
reported active service in Korea and North Vietnam.  Mental 
status examination of the veteran showed no evidence of 
delusions or hallucinations, no memory impairment, and 
unimpaired judgment and insight.  The diagnoses included a 
history of PTSD, "not now found."

The veteran was hospitalized at a VA Medical Center from July 
to October 1982 for a history of alcoholism and destructive 
behavior.  Mental status examination of the veteran showed 
delusions of grandeur with a history of visions, less 
elaboration than on a prior admission, and somewhat impaired 
insight and judgment.  There was no open verbalization of the 
veteran's delusions and no apparent hallucinations at his 
discharge.  The diagnoses included chronic paranoid 
schizophrenia.

The veteran was readmitted to a VA Medical Center from April 
to June 1984 and from July to August 1984 with complaints of 
"a vision of a commission in the Syrian and Israel war" and 
"visions of the Lord telling me to plan on how to invade 
Syria."  He also reported increased nervous problems, 
tension, depression, and stress in July 1984.  Mental status 
examination of the veteran in April 1984 showed intact 
memory, orientation in all spheres, no depression, suicidal 
or homicidal ideation, and impaired judgment.  Mental status 
examination of the veteran in July 1984 showed that he was 
well-oriented and appropriate except when he talked about the 
vision and he did not appear depressed.  While hospitalized 
in July and August 1984, the veteran was in good contact 
except for his verbalizations of visions.  No homicidal or 
suicidal ideation was elicited.  The diagnosis following each 
admission was chronic undifferentiated schizophrenia.

The veteran was subsequently hospitalized at a VA Medical 
Center for 5 days in August 1986 and for 14 days in October 
1987 with similar complaints to those outlined above.  For 
example, in August 1986, the veteran complained of visions of 
being commissioned by the president to fight in the Middle 
East.  In October 1987, the veteran claimed that he had seen 
"religious visions in which God had shown him to be a leader 
of troops in Israel and apparently felt he had to assemble a 
team to participate in some kind of battle."  Following both 
VA hospitalizations, the diagnosis was chronic paranoid 
schizophrenia.

The veteran submitted 2 lay statements in December 1986 in 
support of his claim.  In one statement, E.J.H. (initials 
used to protect privacy) stated that he had known the veteran 
for 25 years.  E.J.H. stated that he "personally" knew that 
the veteran had not experienced any mental health problems 
before active service and that, after the veteran's 
discharge, there had been "signs of something seriously 
wrong with him."  Finally, E.J.H. stated that the veteran 
had been "sick" from 1970 to 1971.  In a second statement, 
the veteran's mother asserted that the veteran had been 
discharged from active service as "a mad man."  She also 
stated that the veteran had beaten her up following his 
discharge.  

In a November 1992 "Statement of Attending Physician" 
submitted to VA by the veteran's service representative, 
H.R.D., M.D. (Dr. H.R.D. - initials used to protect privacy) 
stated that he had been treating the veteran since August 
1992 for chronic paranoid schizophrenia.

The veteran was hospitalized at a VA Medical Center from 
April to May 2000 for complaints of depression and paranoia.  
He was transferred from an open psychiatric ward to a closed 
psychiatric ward during his hospitalization due to his 
hearing voices and then returned to the open ward.  While 
hospitalized, the veteran stated that the voices that he 
heard were quite loud.  His affect and mood were euthymic.  
He had persistent delusions but was less verbal and agitated 
about them.  The veteran was placed on unauthorized absence 
in May 2000 after failing to report to the psychiatric ward 
and was discharged in unauthorized absence status.  The 
discharge diagnoses included schizoaffective disorder.

The veteran was hospitalized at a VA Medical Center in April 
2001 for complaints of worsening depression, auditory 
hallucinations, and fixed delusions of a special mission.  He 
denied any suicidal intent.  On admission, the veteran stated 
that he was hypersomnolent with decreased energy, appetite, 
and personal hygiene.  He believed that he had been given a 
special mission to go to Israel and fight terrorists.  He 
also wrote several letters a day to his ex-wife and forwarded 
them to his daughter.  He reported intrusive suicidal 
thoughts but was not suicidal at admission.  He reported a 
history of depression since active service.  Mental status 
examination of the veteran showed that he was oriented times 
3 with poor personal hygiene, slow and soft speech, no 
loosening of associations or flight of ideas, a depressed 
mood, a sad affect, no suicidal or homicidal intent, auditory 
hallucinations of a derogatory and paranoid nature, fixed 
delusions of a special mission, intact memory, and fair 
judgment and insight.  The veteran's current Global 
Assessment of Functioning (GAF) score was 40, indicating some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The VA examiner 
stated that the veteran's GAF score in the past year was 50, 
indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The diagnoses 
included schizoaffective disorder.  

While hospitalized in April 2001, the veteran received VA in-
patient psychiatric assessment.  At that time, the VA 
psychiatrist stated that the veteran presented "much as he 
did" when previously admitted in May 2000.  The veteran was 
suicidal with voices giving him commands to kill himself.  
Although the veteran stated that he was able to ignore the 
voices, he did not think that he could ignore them much 
longer.  He was unable to sleep or eat, attend to personal 
hygiene, hypervigilant, and depressed.  He stated that the 
voices that he heard were scaring him.  Mental status 
examination of the veteran showed that he was alert and 
oriented with a fearful affect and a pleading quality, a 
depressed mood, worsening auditory hallucinations, 
vacillation about being suicidal, no vacillation about the 
voices telling him to harm himself, normal speech, no 
homicidal ideation, and mild paranoia.  The VA psychiatrist's 
impression was that the veteran was schizophrenic.  The 
diagnosis was schizoaffective disorder, by history.

The veteran also received VA in-patient psychological 
assessment while hospitalized in April 2001.  At that 
assessment, the veteran reported that he had come to the VA 
Medical Center "because he felt like things were closing in 
on him."  He also reported hearing voices that seemed to 
come from inside and outside his head.  He reported that he 
was less depressed and had thoughts of suicide but not at the 
time of his admission.  The VA psychologist stated that 
psychological intervention was not indicated.  The diagnosis 
was schizoaffective disorder.

On VA outpatient mental health treatment in July 2001, the 
veteran reported that he was hearing voices telling him to go 
back in to the Marine Corps and go to battle in Israel.  He 
had been depressed for a month due to the recent death of his 
brother.  He "thought of doing himself in" and was getting 
more depressed.  Mental status examination of the veteran 
showed that he was oriented times 3 with coherent speech, 
circumstantial thinking, delusional ideas about being in the 
Marine Corps to do battle in Israel and hearing voices 
telling him to write letters to the Justice Department, and 
no suicidal ideation or plan.  The diagnoses included 
schizoaffective disorder, and the veteran was admitted to a 
VA Medical Center.

On admission to a VA Medical Center in July 2001, the veteran 
complained of having visions.  His history included delusions 
dating back to 1970.  The veteran reported that, in 1970, he 
had been reading the Bible and saw a vision arise from the 
Bible and pass through him taking him to the desert in Israel 
and showing him how to fight a war there.  The VA examiner 
stated that the veteran believed "over the years that he has 
a special mission to fight terrorism."  The veteran reported 
other visions of a mystical religious nature.  He reported 
that, during active service, he had been seen by a 
psychiatrist 4 times and had numerous difficulties.  The 
veteran stated that he was pursuing a commission in the 
Marine Corps through the Justice Department in order to do 
battle in Israel.  Mental status examination of the veteran 
showed that he was oriented times 3 with appropriate personal 
hygiene, slow and soft speech with no pressure, loosening of 
associations, or flight of ideas, a depressed mood, a sad 
affect, no suicidal or homicidal intent, intact memory, goal 
directed thoughts, and poor judgment and insight.  The 
veteran admitted to auditory and visual hallucinations.  
Grandiose and bizarre delusions also were present.  The 
veteran's GAF score was 30, indicating behavior that was 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or an 
inability to function in almost all areas.  The diagnoses 
included schizoaffective disorder.  

The veteran received in-patient psychological assessment 
while hospitalized in July 2001.  At that assessment, the 
veteran reported "trouble in the service for being anxious" 
and stated that he began hearing voices during service.  He 
started having visions in 1973.  He had reported to the VA 
Medical Center because he thought that the voices that he 
heard in his head had told him to come to the hospital.  The 
VA psychologist's diagnosis was schizophrenia.

The veteran was subsequently hospitalized at a VA Medical 
Center in November and December 2001.  His mental status 
examination results were largely unchanged and the diagnoses 
included chronic schizoaffective disorder.

The veteran was again hospitalized at a VA Medical Center in 
January and February 2002 after voicing suicidal thoughts.  
On admission, mental status examination of the veteran showed 
that he was psychotic, paranoid, and depressed but not manic 
or immediately suicidal or homicidal.  The admission 
diagnoses included schizoaffective disorder with suicidal 
thoughts.  While hospitalized, a VA psychology assessment in 
February 2002 resulted in a diagnosis of depression with 
psychotic features.  The veteran was discharged at his 
request in February 2002.

In a February 2003 statement, the veteran contended that he 
had been treated for schizophrenia for 14 months immediately 
following his discharge from active service.

On VA mental disorders examination in May 2005, the VA 
examiner stated that the veteran did not complain of any 
symptoms of chronic paranoid schizophrenia.  The VA examiner 
stated that he had reviewed the veteran's electronic medical 
records, noting the veteran's history of multiple VA 
psychiatric hospitalizations.  The veteran reported that his 
symptoms of chronic paranoid schizophrenia were present 
daily, fluctuating in severity form mild to severe, and that 
these symptoms had begun during active combat service in 
Vietnam.  There had been no remissions.  He had not worked 
since 1982.  His lifestyle was constricted by his chronic 
mental illness.  The veteran lived in a community residential 
home and did not manage his own financial affairs.  He stated 
that he received a direct visitation from God in 1971 and 
1973.  He saw visions of the Middle Eat and felt he should 
lead a special team to the Middle East to resolve all of the 
conflict there by killing a specific person.  Mental status 
examination of the veteran showed no impairment of thought 
process or communication, although the VA examiner stated 
that the veteran usually voiced chronic, fixed delusions of 
varying severity and manifest reluctance to discuss them in 
direct proportion to his paranoid perspective, no 
inappropriate behavior, no suicidal or homicidal thoughts 
although they were present when the exacerbations of his 
paranoid schizophrenia with psychotic decompensation lead him 
to seek voluntary psychiatric hospitalizations in order to 
prevent him from hurting himself or others, no memory 
impairment, normal speech, severe but brief panic attacks 4-5 
times almost daily, depression that fluctuates from no 
depression today to episodic very severe depression with 
suicidal thoughts, and no sleep impairment for the prior 6 
months.  The veteran's GAF score was 35, indicating some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The diagnoses 
included severe chronic paranoid schizophrenia.

In an October 2005 addendum to the May 2005 VA mental 
disorders examination, the VA examiner who conducted the May 
2005 examination stated that he had reviewed and considered 
the veteran's claims file and service medical records.  The 
VA examiner stated that the available records in the 
veteran's claim file did not support a conclusion that the 
veteran's early presentation was misdiagnosed or was actually 
the beginning of his schizophrenia.  The VA examiner 
concluded instead that the veteran's present schizophrenia 
was not service-connected.

To summarize, the Board first observes that the service 
medical records are negative for any findings that were 
attributed to schizophrenia.  The Board acknowledges that the 
veteran was treated during and after service for emotional 
problems and a personality disorder, including several 
sessions with R.A.; however, current law and regulations 
prohibit service connection for personality disorders.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.127.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning applicable 
legislation providing compensation benefits.  See 38 C.F.R. § 
3.303(c) (2006).  There is no medical evidence that the 
veteran's current schizophrenia was manifest within one year 
of service or for several years thereafter.  There also is no 
competent evidence of record of a medical nexus between the 
veteran's active service and schizophrenia.  As explained 
below, the only nexus opinion weighs against such a causal 
link.  Thus, service connection for schizophrenia is not 
warranted on a direct incurrence or presumptive basis.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  The Board 
recognizes that the veteran's friend and mother noticed that 
there was "something wrong" with the veteran after his 
return from Vietnam; however, these statements do not, 
support a finding that the veteran suffered from 
schizophrenia during service or shortly thereafter because 
the statements are not corroborated by a diagnosis of 
schizophrenia until several years following discharge from 
service.  

The veteran's earliest treatment for schizophrenia occurred 
on or about July 1975, or approximately 5 years after his 
separation from active service in August 1970, when the VA 
examiner diagnosed chronic paranoid schizophrenia.  Following 
VA hospitalization in October 1975, the veteran was diagnosed 
with depression.  No schizophrenia was noted at that 
hospitalization.  The veteran was next treated in January 
1981, when the VA examiner diagnosed "residual" 
schizophrenia.  VA psychiatric examination in December 1981 
did not include a schizophrenia diagnosis.  The veteran was 
not diagnosed with chronic paranoid schizophrenia again until 
being hospitalized in 1982.  Subsequent hospitalizations 
confirmed this diagnosis.

The Board notes that the veteran has provided an inconsistent 
in-service medical history on repeated post-service 
psychiatric hospitalizations.  For example, the veteran 
reported for the first time in December 1981 that he had been 
severely depressed during active service.  He reported for 
the first time in July 2001 that he had begun hearing voices 
during service, his delusions had begun in 1970, and that he 
had been seen 4 times by a psychiatrist during service.  He 
also reported for the first time in May 2005 that his 
symptoms of chronic paranoid schizophrenia had begun during 
service and had continued without remission since active 
service.  None of the veteran's assertions regarding his 
claimed in-service symptoms are supported by a review of the 
available service medical records.  In this regard, the Board 
observes that the mere transcription of medical history does 
not transform the information in to competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  As noted above, the service medical records show 
only that the veteran was diagnosed with a personality 
disorder.  Further, the veteran's assertion that 
schizophrenia had been misdiagnosed during active service, 
filtered through a lay person's sensibilities, is simply too 
attenuated and inherently incredible to constitute competent 
medical evidence.  See Carbino v. Gober, 10 Vet. App. 69, 77 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Moreover, as the VA examiner stated in October 2005, the 
available service medical records do not support the 
conclusion that the veteran's current schizophrenia was 
misdiagnosed during service and instead show that it is not 
related to active service.  

The only indication of a causal link between the veteran's 
schizophrenia and active service is his assertion of such 
relationship.  The veteran also has submitted lay statements 
describing his claimed symptoms of schizophrenia immediately 
following service.  Although lay persons are competent to 
report their symptoms, they are not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders.  Accordingly, the lay statements are entitled to 
little, if any, probative value.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In light of the foregoing, the Board finds that, without any 
objective medical evidence showing that schizophrenia was 
incurred during or within one year of service, or any medical 
evidence relating the veteran's schizophrenia to active 
service, service connection for schizophrenia is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


